DETAILED ACTION
The Examiner acknowledges the response received 16 February 2021. Claims 1-39 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive. Applicant argues (page 12, “Remarks”) “Although De Ridder discloses pulse bursts separated by a burst to burst period, De Ridder does not describe that the burst to burst period corresponds to any frequency of oscillations identified based on measured powers of respective frequencies of the oscillations. Indeed, in paragraph [0086] discussed above, De Ridder describes that "nested stimulation may be applied to one or more neural network sites in response to detection of pathological cross-frequency coupling or nesting activity." However, no cited passage of De Ridder describes that this pathological cross-frequency coupling or nesting activity includes any oscillations at a frequency exhibited by normal/physiologic brain tissue. Put another way, none of the cited passages of De Ridder describe that the frequency of any neural oscillations exhibited by normal brain tissue is identified based on measured 
The Examiner respectfully disagrees with this assessment of De Ridder. The Examiner notes that the claims do not specify what “state” of the patient is sensed or modulated by the system, merely that some state is. The claims also do not specify the exact relationship of the sensed signal to the delivered therapy, merely requiring that the interburst frequency is “selected based on the identified frequency”. These relationships are extremely broadly claimed. Therefore, the “normal/physiologic” signals generated by De Ridder, and the “burst to burst period that corresponds to a frequency of the low-frequency intrinsic neural oscillations exhibited by normal/physiologic brain tissue” are broadly interpreted to constitute the invention as claimed, in the absence of required specificity of the state of the brain and the inter-burst frequency as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Ridder (U.S. 2017/0001016). Regarding claims 1, 5-7, 9-12, 16-17, 20-21, 25-26, 28, 32 and 35-39, De Ridder discloses (par. 0072) sensing, via one or more electrodes, one or more oscillations of a bioelectrical signal of a brain of a patient; and in response to sensing the one or more oscillations: identifying (par. 0086), by a medical device and based on measured powers of respective frequencies of the one or more oscillations of the bioelectrical signal, a frequency of the one or more oscillations of the bioelectrical signal; generating, by the medical device, a plurality of bursts of stimulation therapy pulses, the plurality of bursts comprising an inter-burst frequency selected based on the identified frequency of the one or more oscillations of the bioelectrical signal; and delivering, by the medical device, the plurality of bursts of stimulation therapy pulses to the patient to modulate a state of the patient associated with the one or more oscillations of the bioelectrical signal (par. 0095-0096).
Regarding claims 2-3 and 22-23, De Ridder discloses (par. 0099) delivering the plurality of bursts of stimulation therapy pulses to the patient to suppress a symptom of the patient associated with the one or more oscillations of the bioelectrical signal.
Regarding claims 4, 8, 24 and 27, De Ridder discloses (par. 0066) at least Parkinson’s and epilepsy.
Regarding claims 13, 15, 29 and 31, De Ridder discloses (par. 0097) the identified frequency of the one or more oscillations comprises a frequency within a Theta frequency band from about 4 Hertz to about 12 Hertz.
Regarding claims 14 and 30, De Ridder discloses (par. 0091) the identified frequency of the one or more oscillations comprises a frequency within a Beta frequency band from about 13 Hertz to about 30 Hertz.
Regarding claims 18-19 and 33-34, De Ridder discloses (par. 0088) prior to generating the plurality of bursts of stimulation therapy pulses and delivering the plurality of bursts of electrical pulses: determining a set of one or more parameters defining continuous stimulation therapy configured to modulate the state of the patient associated with the one or more oscillations of the bioelectrical signal; and defining, based on the set of one or more parameters, the plurality of bursts of stimulation; and wherein delivering the plurality of bursts of stimulation therapy pulses to the patient comprises delivering a plurality of non-continuous bursts of stimulation therapy pulses to the patient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792